Case 1:14-cv-21385-JAL Document 383-1 Entered on FLSD Docket 08/23/2019 Page 1 of 11



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      Case No. 1:14-cv-21385-JAL

        WREAL, LLC, a Florida Limited Liability
        Company,

               Plaintiff,

        v.

        AMAZON.COM, INC., a Delaware
        corporation,

               Defendant.

                 MEMORANDUM IN SUPPORT OF AMAZON’S BILL OF COSTS

             Amazon.com, Inc. (“Amazon”) files this memorandum in support of its Bill of Costs,

   pursuant to Local Rule 7.3, Fed. R. Civ. P. 54(d), and 28 U.S.C. §§ 1920, 1924. Ex.1.

                1. Introduction
             On July 26, 2019, this Court adopted United States Magistrate Judge Goodman’s Report

   and Recommendation (“Report”) granting summary judgment in favor of Amazon dismissing

   Wreal’s claims for trademark infringement under the Lanham Act and Florida law. ECF No. 1,

   381. This Court entered final judgment in favor of Amazon. ECF No. 382. Amazon, as the

   prevailing party, now seeks for this Court to tax all costs against Wreal that Amazon is entitled to

   under 28 U.S.C. § 1920. See Katz v. Chevaldina, 127 F. Supp. 3d 1285, 1292 (S.D. Fla. 2015)

   (“Upon granting [the defendant’s] motion for summary judgment, judgment was entered in favor

   of [the defendant] on all counts. Thus, Defendant is the prevailing party in this action and is entitled

   to costs.”). Amazon sustained over $60,000 in taxable costs plus interest defending against Wreal’s

   meritless claims that should be taxed against Wreal. 1 Ex. 1.



   1
       Although the Court may stay the determination of Amazon’s to-be-filed Motion for Attorneys’
Case 1:14-cv-21385-JAL Document 383-1 Entered on FLSD Docket 08/23/2019 Page 2 of 11



               2. Taxation of Costs
           Federal Rule of Civil Procedure 54(d) provides that “costs—other than attorney’s fees—

   should be awarded to the prevailing party.” Fed. R. Civ. P. 54(d)(1). “[T]here is a strong

   presumption that the prevailing party will be awarded costs” that must be overcome by the non-

   prevailing party. Mathews v. Crosby, 480 F.3d 1265, 1276 (11th Cir. 2007); Manor Healthcare

   Corp. v. Lomelo, 929 F.2d 633, 639 (11th Cir. 1991). Costs that are permitted to be taxed to the

   non-prevailing party are identified in 28 U.S.C. § 1920. Pertinent to the Bill of Costs submitted to

   this Court by Amazon, 28 U.S.C. § 1920 provides that a judge or clerk may tax costs against the

   non-prevailing party for: “(1) Fees of the clerk and marshal; (2) Fees of the court reporter for all

   or any part of the stenographic transcript necessarily obtained for use in the case; (3) Fees and

   disbursements for printing and witnesses; (4) Fees for exemplification and costs of making copies

   of any materials where the copies are necessarily obtained for use in the case; (5) Docket fees

   under section 1923 of this title; (6) Compensation of court appointed experts, compensation of

   interpreters, and salaries, fees, expenses, and costs of special interpretation services under section

   1828 of this title.” 28 U.S.C. § 1920.

               3. Specific Items of Costs
           Wreal should be taxed for all costs permitted under the statutory authority of 28 U.S.C. §

   1920. Amazon should be able to recover the following costs:

                  Fees of the Clerk: $375.00

                  Fees for printed or electronically recorded transcripts: $49,744.29

                  Fees and disbursements for printing (black and white prints): $2,303.60



   Fees and Non-Taxable Costs pending the exhaustion of any appeals because FDUTPA provides
   for recovery of fees after “the exhaustion of all appeals, if any,” Fla. Stat. § 501.2105(1), this logic
   does not apply to taxable costs under 28 U.S.C. § 1920. See Procaps S.A. v. Patheon Inc., 157 F.
   Supp. 3d 1199, 1200 (S.D. Fla. 2016).


                                                      2
Case 1:14-cv-21385-JAL Document 383-1 Entered on FLSD Docket 08/23/2019 Page 3 of 11



                  Fees and disbursements for printing (color prints): $2,685.00

                  Fees for the costs of making copies of any materials where the copies are
                   necessarily obtained for use (black and white photocopies): $292.10

                  Fees for the costs of making copies of any materials where the copies are
                   necessarily obtained for use (color photocopies): $186.00

                  Fees for the costs of making copies of any materials where the copies are
                   necessarily obtained for use (outside photocopy services): $7,528.43

                  Compensation of interpreters, and salaries, fees, expenses, and costs of special
                   interpretation services: $650.00

                  Plus 1.95% Interest applied to total costs 2

   Ex. 1.

                       a. Fees of the Clerk – 28 U.S.C. § 1920(1)
            Amazon first seeks to recover fees paid to the Clerk in the amount of $375.00. 28 U.S.C.

   § 1920(1). Pursuant to § 1920(1), “[f]ees of the clerk and marshal” may be taxed as costs. This

   includes any filing fees. Marler v. U-Store-It Mini Warehouse Co., No. 09-60613-CIV, 2011 WL

   13174437, at *2 (S.D. Fla. May 26, 2011), report and recommendation adopted, No. 09-60613-

   CV, 2011 WL 13174767 (S.D. Fla. July 5, 2011) (citing Jackson v. Grupo Indus. Hotelero, S.A.,

   No. 07-22046-CIV, 2010 WL 750301, at *6 (S.D. Fla. Mar. 3, 2010)). Amazon should be able to

   recover costs for fees associated with filing pro hac vice applications. The Eleventh Circuit has

   not explicitly addressed whether pro hac vice application fees are recoverable as taxable costs

   under § 1920(1). See Daniel-Rivera v. Everglades Coll., No. 16-60044-CIV, 2017 WL 5197509,




   2
     Amazon as the prevailing party is statutorily entitled to post-judgment interest and § 1961
   determines that the post-judgment interest rate is calculated “from the date of the entry of the
   judgment, at a rate equal to the weekly average 1-year constant maturity Treasury yield, as
   published by the Board of Governors of the Federal Reserve System, for the calendar week
   preceding” the date of final judgment. 28 U.S.C. § 1961(a); see also Monelus v. Tocodrian, Inc.,
   609 F. Supp. 2d 1328, 1339 (S.D. Fla. 2009). 1.95% in interest should be applied to the total costs
   for this case.


                                                      3
Case 1:14-cv-21385-JAL Document 383-1 Entered on FLSD Docket 08/23/2019 Page 4 of 11



   at *6 (S.D. Fla. June 16, 2017), report and recommendation adopted, No. 0:16-CV-60044-WPD,

   2017 WL 5197949 (S.D. Fla. June 30, 2017). But, other circuits have explicitly held that “pro hac

   vice fees are recoverable as fees of the clerk under § 1920.” Craftsmen Limousine, Inc. v. Ford

   Motor Co., 579 F.3d 894, 898 (8th Cir. 2009). This makes sense because the “[p]laintiff selected

   the forum and compelled [the defendant] to defend itself in this district.” Id. (citing Davis v.

   Puritan-Bennett Corp., 923 F. Supp. 179, 181 (D. Kan. 1996)).

           Amazon’s costs associated with filing the following pro hac vice applications for its

   counsel to defend it against Wreal’s baseless claims should be taxed against Wreal:

                    Pro hac vice application for Justin Nelson: $75

                    Pro hac vice application for Drew Hansen: $75

                    Pro hac vice application for Edgar Sargent: $75

                    Pro hac vice application for Patrick Bageant: $75

                    Pro hac vice application for Armstead Lewis: $75

   Ex. 1 at 1.

                        b. Fees for Printed or Electronically Recorded Transcripts – 28 U.S.C. §
                            1920(2)
           Amazon incurred $49,744.29 of costs for obtaining transcripts or videos of depositions,

   and transcripts of hearings that were necessary for this case. Ex.1; see U.S. E.E.O.C. v. W&O, Inc.,

   213 F.3d 600, 621 (11th Cir. 2000). Section 1920(2) awards costs for fees paid “for all or any part

   of the stenographic transcript necessarily obtained for use in the case.” 28 U.S.C. § 1920(2).

           Hearing transcripts “fall squarely under 28 U.S.C. § 1920(2).” United Food Mart, Inc. v.

   Motiva Enterprises, LLC, No. 04-60539CIV, 2006 WL 3068821, at *3 (S.D. Fla. July 10, 2006);

   see also Procaps v. Patheon Inc., No. 12-24356-CIV, 2016 WL 411017, at *3 (S.D. Fla. Feb. 2,

   2016) (“Costs for hearing transcripts are also taxable.”). When a hearing transcript is related to the


                                                      4
Case 1:14-cv-21385-JAL Document 383-1 Entered on FLSD Docket 08/23/2019 Page 5 of 11



   claims of the parties, it is deemed “necessarily for use in the case” under § 1920(2). Ashkenazi v.

   S. Broward Hosp. Dist., No. 11-61403-CIV-COHN, 2014 WL 3673308, at *3 (S.D. Fla. July 23,

   2014).

            Additionally, “[t]axation of deposition costs is authorized by § 1920(2).” U.S. E.E.O.C.,

   213 F.3d at 621. “If a deposition was taken by the non-prevailing party, the prevailing party may

   recover the costs associated with obtaining a copy of a deposition transcript.” Procaps, 2016 WL

   411017, at *3. “Transcripts are ‘necessarily obtained for use in the case’ where testimony was used

   in motions or needed for impeachment at trial, . . . or the deposition was necessary to the issues

   when taken, even if use of a deposition is minimal or not critical to that party’s ultimate success.”

   Id.; see also Vasconcelo v. Miami Auto Max, No. 17-21765-CV, 2018 WL 5020486, at *4 (S.D.

   Fla. July 6, 2018), report and recommendation adopted sub nom. Vasconcelo v. Miami Auto Max,

   Inc., No. 17-21765-CIV, 2019 WL 275946 (S.D. Fla. Jan. 22, 2019). The authorization to recover

   costs “for all or any part of the stenographic transcript necessarily obtained for use in the case”

   includes costs for “printed or electronically recorded transcripts necessarily for use in the case.”

   DuChateau v. Camp Dresser & McKee, Inc., No. 10-60712-CIV, 2012 WL 1069166, at *2 (S.D.

   Fla. Mar. 29, 2012). Importantly, the non-prevailing party bears the burden of showing that specific

   deposition costs are not necessary for use in the case. Procaps, 2016 WL 411017, at *2.

            Amazon “necessarily obtained for use” each of the deposition transcripts in this case. See

   U.S. E.E.O.C., 213 F.3d at 621; see also Joseph, 950 F. Supp. 2d at 1258 (“[A] deposition taken

   within the proper bounds of discovery will normally be deemed to be ‘necessarily obtained for use

   in the case’ and its costs will be taxed unless the opposing party interposes a specific objection

   that the deposition was improperly taken or unduly prolonged.”). Depositions taken by the

   defendant of the plaintiff, or to support of their motion for summary judgment are taxable under §




                                                    5
Case 1:14-cv-21385-JAL Document 383-1 Entered on FLSD Docket 08/23/2019 Page 6 of 11



   1920(2). Joseph, 950 F. Supp. 2d at 1258. Even where a deposition is not ultimately used as part

   of a prevailing party’s case at trial or request for summary judgment, the court has held that the

   costs of the deposition are taxable under § 1920 where no evidence shows that the deposition was

   unrelated to an issue in the case at the time it was taken.” U.S. E.E.O.C., 213 F.3d at 622.

          Amazon incurred costs because of obtaining deposition transcripts for the following

   individuals: Elizabeth Baicy; Fan Jin; Anthony Martinelli, Nathaniel Fuller, Sundeep Gupta, Raul

   Plaza, Rodrigo Franco, Malachy Moynihan, Neil Lindsay, Ferdinand Toro, Fabio Vasco, Charlotte

   Maines, Kinley Pearsall, Linda Williams, Estefano Isaias, Amitabh Singh, Kevin Keith, Dan Sarel,

   Patrick Gannon, Peter Lehman, Jesse David, and Thomas Maronick. Ex. 1 at 2–6.

           Notably, six deposition transcripts – Ferdinand Toro, Estefano Isaias, Rodrigo Franco,

   Linda Williams, Jesse David – were used by Amazon when Amazon successfully moved for

   summary judgment to dismiss Wreal’s claims. See ECF No. 206-1 (Bageant Decl.); see also U.S.

   E.E.O.C., 213 F.3d at 621 (“A district court may tax costs associated with the depositions

   submitted by the parties in support of their summary judgment motions.”).

          The remainder of the depositions were taken within the proper bounds of discovery and

   “related to an issue that was present in the case at the time the deposition was taken.” Rocket Real

   Estate, LLC v. Maestres, No. 15-62488-CIV, 2016 WL 11503949, at *3 (S.D. Fla. Nov. 29, 2016),

   report and recommendation adopted, No. 15-62488-CIV, 2016 WL 11503948 (S.D. Fla. Dec. 20,

   2016) (“The costs of depositions are taxable if the testimony sought was related to an issue that

   was present in the case at the time the deposition was taken . . . fees for printed or electronically

   recorded transcripts necessarily obtained for use in the case are taxable.”). Accordingly, this Court

   should tax Wreal for Amazon’s costs for hearing and deposition transcripts.




                                                    6
Case 1:14-cv-21385-JAL Document 383-1 Entered on FLSD Docket 08/23/2019 Page 7 of 11



                      c. Fees and Disbursements for Printing (Black and White Prints) – 28 U.S.C.
                          § 1920(3)
            Section § 1920(3) authorizes the taxation of costs for “[f]ees and disbursements for

   printing.” 28 U.S.C. § 1920(3). Amazon incurred costs by printing black and white and color

   documents that were necessarily obtained for this case. Specifically, Amazon incurred the

   following costs for printing:

                  Black and white prints: $2,303.60

                  Color prints: $2,685.00

   Ex. 1.

            Amazon was required to print materials in this case that related to either discovery,

   pleadings, depositions, or hearings that occurred. Amazon has also provided an itemized chart that

   shows its printing costs incurred throughout this litigation that commenced over five years ago.

   Ex. 1. The charts that Amazon provided break down its print costs by providing the number of

   pages that it printed and the monetary rate that it paid per page. Amazon paid $0.10 per page for

   black and white printing, which is reasonable. See Procaps, 2016 WL 411017, at *6 (“Rates

   between $0.10 and $0.25 per page are recoverable.”). Additionally, Amazon paid a reasonable rate

   of $1.00 per page for color printing. See id. (“Color copying rates as high as $1.25 per page are

   reasonable.”). Thus, this Court should allow Amazon to recover its printing costs and tax them to

   Wreal. See Gorczyca v. MSC Cruises, S.A., No. 15-61734-CIV, 2016 WL 10879388, at *3 (S.D.

   Fla. Dec. 15, 2016) (concluding that the defendant may recover its printing costs after the

   defendant attached “an exhibit breaking down its printing costs” including the number of pages it

   printed per month with the monetary cost per page).




                                                   7
Case 1:14-cv-21385-JAL Document 383-1 Entered on FLSD Docket 08/23/2019 Page 8 of 11



                       d. Fees for the Costs of Making Copies of Any Materials Where the Copies are
                           Necessarily Obtained for Use – 28 U.S.C. § 1920(4)
            Amazon additionally seeks to recover costs under § 1920(4) for photocopying costs. 28

   U.S.C. § 1920(4). Amazon has incurred $9,360.91 in costs when making necessary black and white

   and color photocopies for this case. Amazon sustained the following costs for making photocopies:

                  Black and white photocopies: $292.10

                  Color photocopies: $186.00

                  Outside photocopy services: $7,528.43

   Ex. 1.

            “Photocopying is a taxable cost pursuant to 28 U.S.C. § 1920(4).” James v. Wash Depot

   Holdings, Inc., 242 F.R.D. 645, 651 (S.D. Fla. 2007). “Copies of documents used for the purposes

   of discovery” and “costs of copies of pleadings, correspondence, documents tendered to the

   opposing party and documents prepared for the court’s consideration are recoverable.” Procaps,

   2016 WL 411017, at *6. Amazon is not required to provide specific explanations for “the need for,

   or use of, each particular copy.” Barrera v. Weiss & Woolrich S., 900 F. Supp. 2d 1328, 1334 (S.D.

   Fla. 2012); Bourne v. Sch. Bd. of Broward Cty., No. 10-60942-CIV, 2012 WL 12894236, at *3

   (S.D. Fla. May 9, 2012) (taxing costs for copies when the defendant only stated in a reply brief

   that the costs “were related to discovery” and included the length, date and time of when the copy

   was made). A specific explanation of the need for and use of each of the particular copies is not

   required when trying to recover costs for photocopies because “that would make it impossible

   economically to recover those expenses.” Bourne, 2012 WL 12894236, at *3.

            The photocopies in this case were related to court pleadings, discovery, or preparation for

   hearings in this case. Barrera, 900 F. Supp. 2d at 1334 (concluding that it is not required for the

   defendants to “specifically explain[] the need for, or use of, each particular copy”). Amazon paid


                                                     8
Case 1:14-cv-21385-JAL Document 383-1 Entered on FLSD Docket 08/23/2019 Page 9 of 11



   $0.10 per page for each black and white copy, and $1.00 per page for each color copy, which is

   reasonable. See Procaps, 2016 WL 411017, at *6 (“Rates between $0.10 and $0.25 per page are

   recoverable. . . . [c]olor copying rates as high as $1.25 per page are reasonable.”). Thus, all of

   Amazon’s costs for photocopies should be taxed against Wreal.

                      e. Compensation of Interpreters, and Salaries, Fees, Expenses, and Costs of
                          Special Interpretation Services – 28 U.S.C. § 1920(6)
          28 U.S.C. § 1920 provides that the court may tax as costs “[c]ompensation for court

   appointed experts, compensation of interpreters . . . salaries, fees, expenses, and costs of special

   interpretation services . . . .” 28 U.S.C. § 1920(6). Quinto v. Universal Parking of Fla., LLC, No.

   15-21055-CIV, 2016 WL 8740232, at *3 (S.D. Fla. June 10, 2016), report and recommendation

   adopted, No. 15-21055-CV, 2016 WL 8739322 (S.D. Fla. June 30, 2016) (“28 U.S.C.

   § 1920 clearly provides that the court may tax costs of special interpretation services.”).

          Amazon incurred costs for Spanish interpretation services for a deposition taken of Wreal’s

   Fabio Vasco on May 22, 2015. Wreal should be taxed for these interpreting services under §

   1920(6) for the cost of the services, which is $650.00. Ex. 1.

                      f. Interest
          Amazon further seeks interest pursuant to 28 U.S.C. § 1961 on the total costs taxed against

   Wreal. “When a district court taxes costs against a losing party, the award of costs bears interest

   from the date of the original judgment.” BankAtlantic v. Blythe Eastman Paine Webber, Inc., 12

   F.3d 1045, 1052 (11th Cir. 1994). Amazon as the prevailing party is statutorily entitled to post-

   judgment interest and § 1961 determines that the post-judgment interest rate is calculated “from

   the date of the entry of the judgment, at a rate equal to the weekly average 1-year constant maturity

   Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the

   calendar week preceding” the date of final judgment. 28 U.S.C. § 1961(a); see also Monelus v.



                                                    9
Case 1:14-cv-21385-JAL Document 383-1 Entered on FLSD Docket 08/23/2019 Page 10 of
                                       11


   Tocodrian, Inc., 609 F. Supp. 2d 1328, 1339 (S.D. Fla. 2009). Accordingly, the interest rate for

   Amazon’s award of costs should be at 1.95% and should be applied to the costs taxed against

   Wreal.3

          Dated: August 23, 2019               Respectfully submitted,

                                               By:      /s/Jamie Z. Isani
                                                     Jamie Zysk Isani
                                                     Florida Bar No. 728861
                                                     jisani@HuntonAK.com
                                                     HUNTON ANDREWS KURTH LLP
                                                     1111 Brickell Avenue, Suite 2500
                                                     Miami, Florida 33131
                                                     Telephone: (305) 810-2500
                                                     Facsimile: (305) 810-1675

                                                     Justin A. Nelson (pro hac vice)
                                                     jnelson@susmangodfrey.com
                                                     Armstead Lewis (pro hac vice)
                                                     alewis@susmangodfrey.com
                                                     SUSMAN GODFREY L.L.P.
                                                     1000 Louisiana, Suite 5100
                                                     Houston, Texas 77002
                                                     Telephone: (713) 651-9366
                                                     Facsimile: (713) 654-6566

                                                     Drew D. Hansen (pro hac vice)
                                                     dhansen@susmangodfrey.com
                                                     SUSMAN GODFREY L.L.P.
                                                     1201 Third Ave, Suite 3800
                                                     Seattle, Washington 98101
                                                     Telephone: (206) 516-3880
                                                     Facsimile: (206) 516-3883

                                                     Counsel for Defendant Amazon.com




   3
      See Ex. 2; see also Board of Governors of the Federal Reserve System,
   https://www.federalreserve.gov/datadownload/Chart.aspx?rel=H15&series=bf17364827e387024
   2a58cf8eaa3f78&lastobs=&from=&to=&filetype=csv&label=include&layout=seriescolumn&ty
   pe=package&pp=Download.


                                                 10
Case 1:14-cv-21385-JAL Document 383-1 Entered on FLSD Docket 08/23/2019 Page 11 of
                                       11


                        CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to Local Rule 7.1(a)(3), counsel for Amazon and WREAL have conferred. Wreal

   has agreed that the translation costs sought by Amazon are taxable under 28 U.S.C. § 1920. Wreal

   opposes, at least in part, the other categories of taxable costs that Amazon is seeking under § 1920.

                                                                 /s/Jamie Z. Isani
                                                                   Jamie Zysk Isani



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 23, 2019, a true and correct copy of the foregoing

   was served by transmission of Notice of Electronic Filing generated by CM/ECF on all counsel

   or parties of record on the Service List below.


                                                                 /s/Jamie Z. Isani
                                                                   Jamie Zysk Isani


                                            SERVICE LIST

   Carlos Nunez-Vivas
   can@wnflaw.com
   Daniel Foodman
   df@wnflaw.com
   John G. Marfoe
   jgm@wnflaw.com
   WNF Law, P.L. - Waserstein Nunez & Foodman
   1111 Brickell Avenue, Suite 2200
   Miami, Florida 33131
   Tel.: (305) 760-8500
   Fax: (305) 760-8510
   Attorneys for Plaintiff WREAL, LLC




                                                     11
